MCDONALD, J.,
dissenting. I do not agree that we may avoid answering the question whether a claim of actual innocence under Miller v. Commissioner of Correction, 242 Conn. 745, 700 A.2d 1108 (1997), must be supported by newly discovered evidence simply because the petitioner’s claim of actual innocence does not appear to be “substantial.”
I believe that the freedom of those who are actually innocent and wrongly incarcerated and the public safety require us to answer this question now.
Accordingly, I respectfully dissent from the majority’s dismissal of the petitioner’s appeal on the ground that certification was improvidently granted.